 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPaintmakers & Allied Trades Union, Local No. 1975,AFL-CIO and L & H Paint Products, Inc.Brotherhood of Teamsters and Auto Truck DriversLocal 85, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Americaand 1. & H Paint Products, Inc. Cases 20-CD-541-I and 20 CD-541-2March 26. 1979DECISION AND DETERMINATION OFDISPUTEBY MEiMBI RS JNKINS, MURPHY, AND TRUESDALFEThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, followingcharges filed by L & H Paint Products, Inc., hereincalled the Employer, alleging that Paintmakers & Al-lied Trades Union, l.ocal No. 1975, AFL CIO, hereincalled Paintmakers and Brotherhood of Teamstersand Auto Truck Drivers Local 85, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called Team-sters, had respectively, violated Section 8(b)(4)(D) ofthe Act by engaging in certain proscribed activitywith an object of forcing or requiring the Employer toassign certain work to employees represented by theone rather than to employees represented by theother.Pursuant to notice, a hearing was held before Hear-ing Officer Paula J. Paley on November 27 and 28,1978.' All parties appeared and were afforded full op-portunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the is-sues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. IHF BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a California corporation with its principalplace of business in San Francisco, California, is en-gaged in the manufacture and distribution of paintproducts. During the past year, the Employer pur-chased goods and services from outside the State hav-All dates hereinafter are in 1978. unless otherwise indicated.ing a value of $50,000. The parties also stipulated,and we find, that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act and it will effectuate the purposes of the Actto assert jurisdiction herein.ii. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Paint-makers and the Teamsters are labor organizationswithin the meaning of Section 2(5) of the Act.Ill. THE DISPUTEA. Background and Facts of the DisputeSince 1941, the Employer has been engaged in thedistribution of paint products throughout the area ofnorthern California. In 1946, the Employer com-menced the manufacturing phase of its operationsand, at approximately the same time, began utilizingtwo trucks, hereafter referred to as truck No. I andtruck No. 2, to make its deliveries and pickups of rawmaterials.Truck No. I has for the most part been driven on afull-time basis, since 1946, by an employee member ofthe Teamsters.2Truck No. 2, however, has, since 1946until the latter part of July 1978, been driven by anemployee member of the Paintmakers on a part-timebasis to handle the overflow work which the driver oftruck No. I was unable to do. Historically, theamount of driving performed by the employee mem-ber of the Paintmakers on truck No. 2 has averagedapproximately 4 hours a day. Thus, the remainingportion of that employee's workday was spent doingother unit work in the Employer's warehouse.Since 1946, the Employer has maintained succes-sive collective-bargaining agreements, known as "Let-ter(s) of Understanding," with the Paintmakers cover-ing all of the Employer's production and warehouseemployees.3These "Letters of Understanding," themost recent of which expires on February 1, 1981,have traditionally contained a provision providing forthe rates of pay to be paid a truckdriver employed bythe Employer.The Employer has also maintained, since 1955,successive collective-bargaining agreements with theTeamsters, the most recent of which expires onI The teamster driver of truck No. I left his employ in 1950, but returnedto his former position in 1955. During his absence, truck No. I was driven byan employee member of the Paintmakers'The "Letter of Understanding" essentially adopted, with some modifica-tions, the collective-bargaining agreement entered into between the Paint-makers and United Employers, Inc., a multiemployer association represent-ing various paint manufacturers operating in northern California. The Em-ployer herein is not a member of United Employers, Inc.241 NLRB No, 48420 PAINTMAKERS & ALLIED TRADES UNION, LOCAL NO. 1975, AFL-CIOMarch 1. 1979,4covering all truckdrivers employedby the Employer.According to the testimony of San Francisco Em-ployer's Council representative, Paul S. Finkle, onMay 2, Teamsters Recording Secretary and BusinessManager Timothy Richardson informed him duringthe course of an arbitration hearing that he (Richard-son) intended to have members of the Teamsters per-form all of the Employer's driving work, including thedriving of truck No. 2, since, in his view, all suchwork properly belonged to that union. Finkle alleg-edly replied that the practice of having a member ofthe Teamsters drive truck No. I and a member of thePaintmakers drive truck No. 2 would continue as ithistorically had. Finkle also testified as to anotherconversation with Richardson on July 19 duringwhich time Richardson again repeated his demandfor the work performed on truck No. 2 by a memberof the Paintmakers and further allegedly threatenedto picket and shut down the Employer's plant if theEmployer refused to comply with his demands.Shortly thereafter, Finkle called the Employer's pres-ident, Warren Porter, and informed the latter of Rich-ardson's demands and threat to picket.Porter testified that during the latter part of July,he had a conversation with Richardson at which timeRichardson allegedly repeated the demand made onFinkle for all truck driving work and threatened topicket the Employer if such demand was not met.Contrary to both Finkle and Porter, Richardson,while admitting having had conversations with bothof them, nevertheless testified that during these con-versations he informed Finkle and Porter that theTeamsters were claiming the right to drive truck No.2 only on those occasions when such driving workbeing performed by a member of the Paintmakers ex-ceeded 4 hours per day. Richardson further testifiedthat while during these conversations he discussedpicketing the Employer, he nevertheless stated toboth Finkle and Porter that the object of said threatto picket was to compel the Employer into executingan already agreed-to collective-bargaining agreement.Porter testified, without contradiction, that the dayafter he spoke to Richardson, he (Porter) telephonedthe Paintmakers president, Kenneth Reeves, and in-formed the latter of the Teamsters demand for thework performed on truck No. 2 and of their threat topicket if such work was not assigned to them. Reevesreplied that the job of driving truck No. 2 was withinthe jurisdiction of the Paintmakers and that, if theEmployer were to assign such work to a member ofthe Teamsters, the Paintmakers would picket the Em-This agreement, known as the "Pickup and Delivery Master Agreement"essentially adopts, with some modification. the collective-bargaining agree-ment entered into between the Teamsters and the San Francisco EmployersCouncil. a multiemployer association of which the Employer herein is amember.ployer.5Shortly thereafter, Porter contacted theTeamsters hiring hall and, since about the end of Julyor the beginning of August, a member of the Team-sters has been dispatched from the hiring hall to drivetruck No. 2.6In late August, the Paintmakers filed a grievanceconcerning said assignment and further demanded"run-around pay" for the time spent by the memberof the Teamsters driving truck No. 2.7During thehearing held on its grievance, as well as at the hearingin the present case, Reeves indicated that the Paint-makers was seeking jurisdiction over all of the Em-ployer's truck driving work since, in his view, suchwork was covered by its collective-bargaining agree-ment with the Employer.On October 19, according to Finkle, Richardsoninformed him that the Teamsters intended to picketand shut down the Employer because the latter hadnot yet signed the collective-bargaining agreement,and on October 20, the Teamsters picketed the Em-ployer for several hours. That same day, the Em-ployer filed the instant charges.B. The Work in DisputeWhile the notice of hearing states that the work indispute consists of"all truck driving work for L & HPaint Products, Inc., 150 Mississippi Street, SanFrancisco, California," the Teamsters nevertheless as-serts that the dispute herein concerns only the drivingof truck No. 2 when such work exceeds 4 hours perday. However, as noted above, the Paintmakers hasclaimed the right to all of the Employer's truck driv-ing work and, in view thereof, we find that the workin dispute, as stated in the notice of hearing, consistsof all of the Employer's truck driving work.C. Contentions of the PartiesThe Employer contends that based on consider-ations of efficiency and economy of operations, aswell as employer preference, all of its truck drivingwork should be assigned to employees represented bythe Paintmakers.The Teamsters, however, contends that the Boardshould refrain from making a work assignment deter-mination with respect to truck No. I inasmuch as noI According to Finkle's uncontroverted testimony, Reeves made a similardemand and threat on August 23.6 According to the Employer, whenever the truck No. I driving positionbecame vacant, the employee-member of the Paintmakers driving truck No.2 would be assigned to drive truck No. I and would thereafter become amember of the Teamsters (except for the 5-year period indicated in fn. 2,supra). Another employee-member of the Paintmakers would then be as-signed to dnve truck No. 2.? Further processing of the grievance has been held in abeyance pending aBoard Decision in the instant case.421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreat to picket has been made by the Paintmakersconcerning the work performed on said truck. It fur-ther contends that based on its collective-bargainingagreement with the Employer and the past practice ofthe parties as well as the area practice, all drivingwork on truck No. 2 which exceeds 4 hours per dayshould be assigned to employees represented by it.Contrary to the Teamsters, the Paintmakers assertsthat pursuant to its collective-bargaining agreementwith the Employer, its members have a right to per-form all of the Employer's truck driving work and,accordingly, argue that all such work be assigned toemployees represented by it rather than to employeesrepresented by the Teamsters.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,it must be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) of the Act has beenviolated and that there is no agreed-upon method forvoluntary adjustment of the dispute. As to the latterpoint, the parties stipulated and the record revealsthat there is no agreed-upon method for the resolu-tion of the instant dispute. With respect to whetherreasonable cause exists to believe Section 8(b)(4)(D)has been violated, it is undisputed that, as statedabove, Paintmakers President Reeves on various oc-casions threatened to picket the Employer if the latterallowed an employee represented by the Teamsters todrive truck No. 2.As to whether or not there is reasonable cause tobelieve that the Teamsters violated Section 8(b)(4)(D)of the Act, as noted above, Finkle and Porter bothtestified that Teamsters President Richardson onseparate occasions threatened to picket the Employerif the latter did not assign the driving of truck No. 2to employees represented by the Teamsters. WhileRichardson denies having made such threats, a con-flict in testimony does not prevent the Board's pro-ceeding under Section 10(k) for, in this proceeding,the Board is not charged with finding that a violationdid, in fact, occur but only that reasonable cause ex-ists for finding such a violation. Thus, without rulingon the credibility of the testimony at issue,8we findunder all of the above circumstances, that such rea-sonable cause exists,9and that the dispute is properlys Local 24, The United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States and Canada, AFL-CIO(EL. & S. Contracting Co., Inc.), 231 NLRB 158 (1977).9 In view of our finding herein, we find it unnecessary to reach the questionraised by the Employer in its brief of whether the picketing by the Teamstersin October had as one of its objects the assignment of the disputed work toits employee members. However, in the event that this matter proceeds to thecomplaint and heanng stage. nothing herein should be construed as preclud-ing litigation there of this issue.before the Board for determination under Section10(k) of the Act.'°E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.t The Board hasheld that its determination in a jurisdictional disputeis an act of judgment based on commonsense andexperience reached by balancing those factors in-volved in a particular case.2The following factors are relevant in making thedetermination of the dispute before us:I. Collective-bargaining agreements andcertificationsNeither the Paintmakers nor the Teamsters hasbeen certified by the Board as bargaining agent of theEmployer's employees, and thus certification is not afactor favoring either group of employees.As noted above, both the Paintmakers and theTeamsters are parties to separate collective-bargain-ing agreements with the Employer. As further noted,both agreements contain provisions which, in ourview, arguably cover the work in dispute." Accord-ingly, we find this to be a neutral factor in reachingour determination.2. Company and area practiceFrom the above-stated facts, which are essentiallyundisputed, it is clear that the Employer's past prac-tice with respect to the work in dispute has been toallow truck No. I to be driven by an employee repre-sented by the Teamsters and truck No. 2 to be driven' We find no merit to the Teamsters contention that the Board shouldrefrain from making a work assignment with respect to truck No. I on thegrounds that the Paintmakers threat to picket did not encompass such work.The Paintmakers threat to picket must be viewed in light of its subsequentdemand for all truck driving work. Accordingly, we find that its threat topicket covered the assignment of all such work, not just the work of dnvingtruck No. 2.1 N.L.R.B. v. Radio & Television Broadcast Engineers Union, Local 1212,International Brotherhood of Electrical Workers, AFL -CIO Columbia Broad-casting System], 364 U.S. 573 (1961).11 International Association of Machinists, Lodge No. 1743, AFL CIO (J. A.Jones Construction Company), 135 NLRB 1402 (1962).'1 The "Letter of Understanding" between the Paintmakers and the Em-ployer states as follows:It is ... understood and agreed that the Truck Driver rates for L & HPaint Products shall be: Truck Dnver-2/1/78, $7.61; 2/1/79, $8.16;2/1/80, $8.66.Art. 47, sec. I of the collective-bargaining agreement between the Team-sters and the Employer provides that:Except as provided in this Article, only persons working under thejuns-diction of this Supplemental Agreement shall:(a) Drive, load and unload trucks, trailers, vans, or any other type ofequipment used in connection with trucks.422 PAINTMAKERS & ALLIED TRADES UNION, LOCAL NO. 1975. AFL-CIOby an employee represented by the Paintmakers.There is no evidence to indicate that truck No. 2,prior to July, had been driven by an employee repre-sented by the Teamsters whenever such work, per-formed by an employee represented by the Paint-makers, exceeded 4 hours per day. Rather, theevidence reveals that while at times the work per-formed by said employee exceeded 4 hours per day,until May 1978 no effort was made by the Teamstersto claim jurisdiction over such work. Thus, we findthat the Employer's past practice favors awarding thejob of driving truck No. I to an employee representedby the Teamsters and the job of driving truck No. 2to an employee represented by the Paintmakers.Both the Paintmakers and the Teamsters argue thatthe practice in the area concerning the work in dis-pute here favors awarding such work to their respec-tive members. Thus, the Paintmakers argues that pur-suant to their collective-bargaining agreements withsimilar employers in the San Francisco area, theirmembers perform the driving work for said employerson a full-time basis. Similarly, the Teamsters arguesthat pursuant to collective-bargaining agreementswith other employers in the same area, its membersperform all truck driving work which exceed 4 hoursper day. Since the area practice concerning the workin dispute appears to be mixed, we find such factor tobe inconclusive in making our determination.3. Relative skillsThe record reveals that no special skills are re-quired for the performance of the work in dispute,and that employees from both competing groups havesatisfactorily performed such work. Thus, we find,that employees represented by either the Paintmakersor the Teamsters are capable of performing the dis-puted work.'4Accordingly, we find this to be a neu-tral factor in reaching our determination.4. Economy and efficiency of operationsThe record establishes that whenever the em-ployee-member of the Paintmakers was not actuallydriving truck No. 2, he spent the remainder of the dayperforming other unit work in the Employer's ware-house. If, however, an employee represented by theTeamsters were to drive truck No. 2, he would not,unlike the employee represented by the Paintmakers,be permitted to perform other work properly withinthe jurisdiction of the Paintmakers and would remainidle. The Employer, nevertheless, would be obligated,under the terms of its collective-bargaining agreement14 In view of this finding we find no merit to the Employer's argument thatonly an employee represented by the Paintmakers, familiar with the cus-tomer routes and truck-loading methods, can perform the work in dispute.with the Teamsters, to pay said employee for a fullday regardless of the number of hours worked. Thus,we find that the factor of economy and efficiency ofoperation favors awarding the job of driving truckNo. 2 to an employee represented by Paintmakers.However, as with the skills factor, we find this factorto be neutral with respect to the work performed ontruck No. I inasmuch as said truck is driven on a full-time basis and the employee performing such work,whether he be represented by the Paintmakers or theTeamsters, would work a full day and be paid accord-ingly.5. Employer preferenceWhile expressing, in its brief to the Board, a prefer-ence for having all of its driving work performed byemployees represented by the Paintmakers, the Em-ployer, at the hearing, indicated that in the alterna-tive it would not object to having the work performedas it had been previously, to wit: an employee repre-sented by the Teamsters driving truck No. I and anemployee represented by the Paintmakers drivingtruck No. 2. Thus, while this factor tends to favor anaward of all work to employees represented by thePaintmakers we, nevertheless, find it not to be deter-minative.ConclusionUpon the record as a whole, and after full consider-ation of all relevant factors involved, we concludethat employees of L & H Paint Products, Inc., whoare represented by the Teamsters are entitled to per-form the work of driving truck No. I and employeesof said Employer who are represented by the Paint-makers are entitled to perform the work of drivingtruck No. 2. We reach this conclusion on the basis ofthe Employer's past practice of so assigning the dis-puted work to employees represented by these twounions. Additionally, as it pertains to the assignmentof the disputed work on truck No. 2, we rely on thefactors of efficiency and economy of operations. Inmaking this determination, we are awarding the workin question to employees who are represented by theTeamsters and the Paintmakers, but not to thoseUnions or to their members. The present determina-tion is limited to the particular controversy whichgave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDceeding, the National Labor Relations Board makesthe following Determination of Dispute:1. Employees employed by L & H Paint Products,Inc., who are represented by Brotherhood of Team-sters and Auto Trucks Drivers Local 85, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, are entitled to performthe work of driving truck No. I for L & H PaintProducts, Inc., to and from its facilities located in SanFrancisco, California.2. Employees employed by L & H Paint Products,Inc., who are represented by Paintmakers & AlliedTrades Union, Local No. 1975, AFL-CIO, are enti-tled to perform the work of driving truck No. 2 forL & H Paint Products, Inc., to and from its facilitieslocated in San Francisco, California.3. Brotherhood of Teamsters and Auto TruckDrivers Local 85, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is not entitled by means proscribed bySection 8(b)(4)(D) of the Act, to force or requireL & H Paint Products, Inc., to assign the disputedwork of driving truck No. 2 to employees representedby it.4. Paintmakers and Allied Trades Union, LocalNo. 1975, AFL-CIO, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act, to force orrequire L & H Paint Products, Inc., to assign the dis-puted work of driving truck No. I to employees rep-resented by it.5. Within 10 days from the date of this Decisionand Determination of Dispute, the Brotherhood ofTeamsters and Auto Truck Drivers Local 85, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, and the Paint-makers & Allied Trades Union, Local 1975, AFL-CIO, shall each notify the Regional Director for Re-gion 20, in writing, whether it shall refrain from forc-ing or requiring the Employer, by means proscribedin Section 8(b)(4)(D) of the Act, to assign the dis-puted work in a manner inconsistent with the abovedetermination.424